21-30071-hcm Doc#107-1 Filed 07/20/21 Entered 07/20/21 12:37:38 Proposed Order Pg 1
                                       of 1




                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                          EL PASO DIVISION

  IN RE:                                         §
                                                 §
  THE GATEWAY VENTURES, LLC,                     §         Case No. 21-30071-hcm
                                                 §         Chapter 11
           Debtor.                               §

                        ORDER ON MOTION TO ALLOW FILING OF LATE
                        CLAIM BY CREDITOR PURSUANT TO 11 U.S.C. §501

           Came on this day to be considered the Motion to Allow Filing of Late Claim Pursuant to 11

  U.S.C. §501 (the "Motion to Allow Late Claim") filed by Cumming Skidmore Property Tax Service,

  LLC, a creditor herein. After consideration of the pleadings and the arguments of counsel, the Court

  is of the opinion that the relief sought in the Motion to Allow Late Claim should be granted.

           IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the Proof of Claim filed

  by Cumming Skidmore Property Tax Service, LLC in the total amount of $12,874.65 and attached to

  the Motion to Allow Late Claim as Exhibit “A” is allowed as an unsecured claim against the Estate.

                                                     ###

  Order submitted by:
  Harrel L. Davis
  4695 N. Mesa, Ste. 100
  El Paso, Texas 79912
  (915) 545-1133/(915) 545-4433 (Facsimile)
  hdavis@eplawyers.com


  {99HLD.1/HDAV/06835036.1}
